In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated April 1, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the injured plaintiff had not sustained a serious injury pursuant to Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, the complaint is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
The plaintiffs’ submissions included an affidavit in which a *341physician attested to his findings that the plaintiff Jerzy Wolfram "was only able to forward flex 20 degrees [and] * * * only able to lateral bend to the right and left 10 degrees”. These and other objective data served as a valid predicate for the physician’s expression of his opinion that the plaintiff had suffered a permanent loss of use of his lower back, and a permanent limitation of use of his back. Under these and all the other circumstances presented, we conclude that the injured plaintiff demonstrated the existence of an issue of fact as to whether he suffered a serious injury (see, Insurance Law § 5102 [d]; Lopez v Senatore, 65 NY2d 1017; Zalduondo v Lazowska, 234 AD2d 455; Puma v Player, 233 AD2d 308). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.